Citation Nr: 0638805	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
claims file.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in November 2006.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDING OF FACT

The veteran's left ankle disability is etiologically related 
to an injury sustained while on active duty. 


CONCLUSION OF LAW

A left ankle disability was incurred in active duty.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a left ankle 
disorder.  The Board will initially set out the pertinent law 
and regulations and will then proceed to apply them to the 
facts and evidence.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran's service medical records are missing and are 
presumed to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  Certification of 
their unavailability was received from the NPRC, and attempts 
to reconstruct those records have been unsuccessful. 

Nevertheless, the veteran has offered his personal testimony 
that he sustained an injury to his left ankle as a result of 
a fall in service.  The Board has found the veteran's 
testimony to be credible.  The veteran has also submitted 
statements from fellow servicemen who knew the veteran during 
his period of service, and who were aware of his injury at 
the time.  Those statements are supportive of the veteran's 
account; they are considered competent evidence of the 
veteran's in-service injury, and they are deemed to be 
credible.  

After the September 2006 hearing, the veteran submitted a 
statement from his private physician, indicating that in his 
opinion it was at least as likely as not that the veteran's 
left ankle disability is the result of a fall that happened 
on active duty.  

In sum, the evidence established that the veteran sustained 
an injury of the left ankle in service and currently has a 
left ankle disability as a result of that injury.  All 
elements necessary for service connection having been 
satisfied, service connection for a left ankle disability is 
in order.


ORDER

Entitlement to service connection for a left ankle disability 
is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


